CATES, Judge.
Appeal from denial of habeas corpus to resist extradition.
The Attorney General’s motion to dismiss because of the appellant’s failure to file a brief, relying upon Phalen v. Fort, 266 Ala. 213, 95 So.2d 401, is hereby denied.
We consider Woods v. State, 264 Ala. 315, 87 So.2d 633, not to have been overruled by the Phalen case, supra.
We have reviewed the record and consider that the decision of this court in Chavers v. State, App., 143 So.2d 187,1 is controlling authority. Accordingly, the judgment of the Circuit Court of Jefferson County is hereby
Affirmed.

. Ante, p. 585.